CRANCH, Circuit Judge,
doubted, whether a decree can be made to sell the real estate of Robert McRea in the hands of his heirs unless there be a mortgage or other lien; or unless the personal estate has been applied to relieve the real.
E. J. Lee. for complainant, cited Robinson v. Tonge, 3 P. Wms. 398, and Finch v. Earl of Winchelsea, in a note to that case, and Stile-man v. Ashdown, 2 Atk. 608. (Cur. ad. vult.)
THE COURT afterwards decreed a sale of half of the lands and rents. [Case No. 11,423.]